Case 1:20-mj-01040-RT Document 12 Filed 08/31/20 Pagelofi PagelD #: 56

AO 442 (Rev. II/I1) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT UNITED STATES DISTRICT COURT

DISTRICT OF HAWAII

for the Aug 31, 2020, 1:08pm

Michelle Rynne, Clerk of Court

 

 

District of Hawaii

United States of America

 

Vv. )
) Case No. Mag. No. 20-01040 RT
MAKOA K.F. WILSON )
)
)
= = ae )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MAKOA K.F. WILSON ;
who is accused of an offense or violation based on the following document filed with the court:

 

 

0 Indictment O Superseding Indictment © Information © Superseding Information @ Complaint
© Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1951 - Hobbs Act Robbery
18 U.S.C. §§ 924(c)(1)(A)(ii) & (iii) - Firearm Offense

utbaade

Rom A. Trader
United States Magistrate Judge

 

Date: _ August 17, 2020 at 4:03 p.m.

 

City and state: Honolulu, Hawaii _

 

 

Return

 

This warrant was received on (date) O8-17-20 , and the person was arrested on (date) 08-18-20

at (city and state) WAIANAE, HAWATI I te ea
Le 's signature
HSIULFO DOUGLAS LEE

Printed name and title

 

Date: 08-18-20

 

 

 

 
